DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (U.S. Pat. No. 4,647,241).
Regarding claim 1, Weber discloses a tube construction set (Fig. 1), the tube construction set comprising: 
a set of tubes (12), each tube in the set of tubes includes: 
a wall (30), wherein the wall is the body of the tube; 
a first end (34, Fig. 1-5); 
a second end (34, Fig. 1-5, each tube has two ends), wherein the second end is opposite the first end; 
four holes (44a, Fig. 4) near the first end of tube (Column 4, lines 39-41); and 
four holes (44a) near the second end of the tube (Column 4, lines 39-41; each end 34 is the same); 
a set of connectors (14), wherein each connector in the set of connectors: 
is configured to attach two or more tubes to one another (Fig. 1); and includes: 
a first port (37, Fig. 2), wherein the first port is configured to receive a first tube (12); 
a second port (second connector end 37, Fig. 2), wherein the second port is configured to receive a second tube (Fig. 2); 
a first hole (44b, Fig. 2-4) near the first port; and 
a second hole (44b) near the second port; and 
a set of connector clips (46), wherein each connector clip in the set of connector clips: 
is configured to secure one tube within a port on one connector (Fig. 5); and 
includes a pin (55), wherein the pin extends through the one of the holes in one of the connectors into one of the holes in one of the tubes (Fig. 3 and 5).
Regarding claim 4, Weber discloses the four holes (44a) near the first end (34, Fig. 1-5) of the tube are spaced approximately 90 degrees from one another (Column 4, lines 39-41; the holes are equally spaced around the tube which means they are spaced 90 degrees from one another).
Regarding claim 7, Weber discloses the four holes (44a) near the second end (34, Fig. 1-5, each tube has two ends) of the tube are spaced approximately 90 degrees from one another (Column 4, lines 39-41; the holes are equally spaced around the tube which means they are spaced 90 degrees from one another).
Regarding claim 12, Weber discloses a tube construction set (Fig. 1), the tube construction set comprising: 
a set of tubes (12), each tube in the set of tubes includes: 
a wall (30), wherein the wall is the body of the tube; 
a first end (34, Fig. 1-5); 
a second end (34, Fig. 1-5, each tube has two ends), wherein the second end is opposite the first end; 
four holes (44a) near the first end of tube (Column 4, lines 39-41), wherein the four holes are spaced 90 degrees from one another (the holes are equally spaced around the tube which means they are spaced 90 degrees from one another); and 
four holes (44a) near the second end of the tube (Column 4, lines 39-41; each end 34 is the same), wherein the four holes are spaced 90 degrees from one another (the holes are equally spaced around the tube which means they are spaced 90 degrees from one another); 
a set of connectors (14), wherein each connector in the set of connectors: 
is configured to attach two or more tubes (12) to one another (Fig. 1); and includes: 
a first port (37, Fig. 2), wherein the first port is configured to receive a first tube (12); 
a second port (second connector end 37, Fig. 2), wherein the second port is configured to receive a second tube (Fig. 2); 
a first hole (44b, Fig. 2-4) near the first port; and 
a second hole (44b) near the second port; and 
a set of connector clips (46), wherein each connector clip in the set of connector clips: 
is configured to secure one tube within a port on one connector (Fig. 3 and 5); and includes: 
a pin (55), wherein the pin extends through the one of the holes in one of the connectors into one of the holes in one of the tubes (Fig. 3 and 5); and 
a clasp (48, 52), wherein the clasp is configured to be secured around the connector near a port (Fig. 3 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8-11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pat. No. 4,647,241).
Regarding claim 2, Weber is silent with regards to the thickness of the wall. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the wall at a thickness between 2 and 5 millimeters, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 3, Weber is silent to the thickness of the wall. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the wall at a thickness of approximately 3 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Weber is silent to the tolerance in the spacing between the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce a tolerance of one degree in the spacing between the holes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Weber is silent to the tolerance in the spacing between the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce a tolerance of 0.5 degrees in the spacing between the holes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 8, Weber is silent to the tolerance in the spacing between the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce a tolerance of one degree in the spacing between the holes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Weber is silent to the tolerance in the spacing between the holes. It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce a tolerance of 0.5 degrees in the spacing between the holes, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Weber is silent to the distance between the holes and the first end. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the distance between the holes and the first end to be between 3 and 5 millimeters, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 11, Weber is silent to the distance between the holes and the first end. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the distance between the holes and the first end to be 5 millimeters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Weber is silent to the tube length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least one tube is between 275 and 415 millimeters in length, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 14, Weber is silent to the tube length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least one tube is approximately 345 millimeters in length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 15, Weber is silent to the tube length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least one tube is between 130 and 190 millimeters in length, since it has been held that discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 16, Weber is silent to the tube length. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form at least one tube is approximately 160 millimeters in length, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pat. No. 4,647,241) in view of Jackson (U.S. Pat. No. 9,187,924) and Han (KR 200310236).
Regarding claim 17, Weber discloses a tube construction set (Fig. 1), the tube construction set comprising: 
a set of tubes (12), each tube in the set of tubes includes: 
a wall (30), wherein the wall is the body of the tube; 
a first end (34, Fig. 1-5); 
a second end (34, Fig. 1-5, each tube has two ends), wherein the second end is opposite the first end; 
four holes (44a) near the first end of tube (Column 4, lines 39-41), wherein the four holes are spaced 90 degrees from one another (the holes are equally spaced around the tube which means they are spaced 90 degrees from one another); and 
four holes (44a) near the second end of the tube (Column 4, lines 39-41; each end 34 is the same), wherein the four holes are spaced 90 degrees from one another (the holes are equally spaced around the tube which means they are spaced 90 degrees from one another); 
a set of connectors (14), wherein each connector in the set of connectors: 
is configured to attach two or more tubes (12) to one another (Fig. 1); and includes: 
a first port (37, Fig. 2), wherein the first port is configured to receive a first tube (12); 
a second port (second connector end 37, Fig. 2), wherein the second port is configured to receive a second tube (Fig. 2); 
a first hole (44b, Fig. 2-4) near the first port; and 
a second hole (44b) near the second port; and 
a set of connector clips (46), wherein each connector clip in the set of connector clips: 
is configured to secure one tube within a port on one connector (Fig. 3 and 5); and includes: 
a pin (55), wherein the pin extends through the one of the holes in one of the connectors into one of the holes in one of the tubes (Fig. 3 and 5); and 
a clasp (48, 52), wherein the clasp is configured to be secured around the connector near a port (Fig. 3 and 5); and 
one or more features (62) which allow for removal of the connector clip (Column 5, lines 49-52). Weber does not expressly disclose a set of wheels, wherein each wheel in the set of wheels is configured to be placed on a tube; a set of hubs, wherein each hub in the set of hubs is configured to secure the wheel to the tube; and a set of panels, wherein each panel in the set of panels includes: cutoff corners; and one or more rims, wherein the one or more rims are configured to prevent the panel from moving relative to the tubes.
Jackson teaches a set of wheels (Column 3, lines 45-49), wherein each wheel in the set of wheels is configured to be placed on a tube (Fig. 6); a set of hubs (610), wherein each hub in the set of hubs is configured to secure the wheel to the tube (Fig. 6) in order to position the tube on the ground surface (Column 3, lines 45-49).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube set of Weber with the wheels and hubs, as taught by Jackson, in order to position the tube on the ground surface (Column 3, lines 45-49). The combination of Weber and Jackson does not expressly disclose a set of panels, wherein each panel in the set of panels includes: cutoff corners; and one or more rims, wherein the one or more rims are configured to prevent the panel from moving relative to the tubes.
Han teaches a set of panels (Fig. 3), wherein each panel (10) in the set of panels includes: cutoff corners (11); and one or more rims (20), wherein the one or more rims are configured to prevent the panel from moving relative to the tubes (Structure & Operation paragraph from translation) in order to provide a play facility without gaps between the components to prevent accidents to children (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube set of Weber and Jackson with the set of panels, as taught by Han, in order to provide a play facility without gaps between the components to prevent accidents to children (Abstract).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (U.S. Pat. No. 4,647,241), Jackson (U.S. Pat. No. 9,187,924) and Han (KR 200310236) further in view of Serrano (WO 2017019034).
Regarding claim 18, the combination of Weber, Jackson and Han is silent with regards to the material of each tube.
Serrano teaches a material of polyvinyl chloride in order to make the object durable and weather resistant (lines 259-261).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tube set of Weber, Jackson and Han with the polyvinyl chloride material, as taught by Serrano, in order to make the object durable and weather resistant (lines 259-261).
Regarding claim 19, the combination of Weber, Jackson and Han is silent with regards to the material of each connector.
Serrano teaches a material of polypropylene in order to make the object durable and weather resistant (lines 259-261).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connectors of Weber, Jackson and Han with the polypropylene material, as taught by Serrano, in order to make the object durable and weather resistant (lines 259-261).
Regarding claim 20, the combination of Weber, Jackson and Han is silent with regards to the material of each panel.
Serrano teaches a material of polypropylene in order to make the object durable and weather resistant (lines 259-261).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the panels of Weber, Jackson and Han with the polypropylene material, as taught by Serrano, in order to make the object durable and weather resistant (lines 259-261).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.G./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678